Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment filed on 12/30/2021 is acknowledged.  
3.	Claims 1-18 are pending and under consideration.
4.	Applicant’s amendments filed on 12/30/2021 are sufficient to overcome the outstanding rejections set forth in the Office Action mailed on 10/28/2021.
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
6.	The application has been amended as follows: 
7.	In the title “ANTIBODY” has been changed to --ANTI-GALECTIN-7 ANTIBODY--.
8.	Claims 1-18 are allowed.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora M. Rooney whose telephone number is (571) 272-9937.  The examiner can normally be reached Monday through Friday from 8:30 am to 5:00 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
January 14, 2022
/Nora M Rooney/
Primary Examiner, Art Unit 1644